419 F.2d 836
UNITED STATES of America, Appellee,v.John A. RUTKOWSKI, Appellant.
No. 13633.
United States Court of Appeals Fourth Circuit.
Argued Jan. 7, 1970.Decided Jan. 13, 1970.

William J. Evans, Baltimore, Md.  (Court-appointed counsel), for appellant.
Stephen D. Shawe, Asst. U.S. Atty.  (Stephen H. Sachs, U.S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit judges.
PER CURIAM:


1
Court-appointed counsel for the indigent appellant has conscientiously and ably presented a number of arguments in a carefully prepared brief and at the hearing of the appeal.  We have considered all of the assignments of error made by the appellant and find each of them without merit.


2
Affirmed.